IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT

                                     __________________

                                        No. 02-30126
                                      Summary Calendar
                                     __________________


  In Re: In the Matter of the Complaint of L & L ENVIRONMENTAL SERVICES, INC., as
owner of the B-20, B-21, B-29, B-31, B-34, and B-35, for Exoneration or Limitation of Liability,


                                     __________________

 L & L ENVIRONMENTAL SERVICES, INC., as owner of the B-20, B21, B-29, B-31, B-34,
                              and B-35,

                                                                              Petitioner-Appellee

                                             versus

    THE MERIDIAN RESOURCE & EXPLORATION COMPANY; TEXAS MERIDIAN
                      PRODUCTION CORPORATION,

                                                                            Claimants-Appellants.


                                     __________________

                          Appeal from the United States District Court
                             for the Eastern District of Louisiana
                                   USDC No. 99-CV-3859-S
                                    __________________
                                     September 13, 2002

Before REYNALDO G. GARZA, HIGGINBOTHAM, and STEWART, Circuit Judges.

REYNALDO G. GARZA, Circuit Judge:1



       1
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
       On June 24, 1999, an oil-well owned and operated by Appellant Meridian Resource &

Exploration Company (“Meridian”) blew out near the intersection of Bayou Chene and the

Intercoastal Waterway. L&L Environmental Services, Inc. (“L & L”), was hired to contain the

spill and assist in cleanup efforts. On June 28, 1999, Mandalay Properties, L.L.C. (“Mandalay”) a

class-action lawsuit in Louisiana state court against Meridian, L & L, and others. Mandalay

asserted claims against Meridian in maritime and state law and alleged that L & L negligently

failed to contain and remove pollution following the blowout. Upon Mandalay’s motion, the

district court dismissed L & L from the suit without prejudice.

       L & L subsequently filed a petition in federal district court pursuant to the Limitation of

Liability Act seeking exoneration or limitation from liability arising from its role in the cleanup

efforts. Meridian filed an answer to the limitation petition and a claim that L & L was liable to it

for indemnification or contribution. No other claims were filed, and L & L moved for summary

judgment on Meridian’s claim. The district court granted L & L’s motion, and Meridian appeals.

       Meridian first argues that the district court determined prematurely whether Meridian

could prove its claim against L & L because, under maritime law, a cause of action for

contribution or indemnity does not arise until a judgment is entered on the principal demand

against the principal defendant. Meridian’s reliance on Marathon Pipe Line Co. v. Drilling Rig

ROWAN/ODESSA, 761 F.2d 229, 236 (5th Cir. 1985), is misplaced. Marathon Pipe held that

when determining whether a third-party indemnity claim was time-barred, the action did not

accrue until the principal defendant was cast in judgment on the principal demand. See id. at 236.

It was appropriate for the district court to first determine whether L & L was liable at all on

Meridian’s claim. See Texaco, Inc. v. Williams, 47 F.3d 765, 769 n.19 (5th Cir. 1995)


                                                   2
(“questions to be settled in the proceedings are ‘first, whether the ship or its owners are liable at

all’” (quoting Providence and New York Steamship Co. v. Hill Mfg. Co., 109 U.S. 578, 595

(1883))).

       The district court did not err in granting L & L’s motion for summary judgment. Meridian

responded to L & L’s motion for summary judgment with allegations in the complaint and the

testimony of plaintiffs’ state-court expert. A complaint’s allegations are insufficient to defeat

Meridian’s summary judgment motion. See Anderson v. Liberty Lobby, Inc., 447 U.S. 242, 256

(1986). Furthermore, the expert’s testimony, concerning the presence of a hydrocarbon sheen

beyond the boundaries of the control booms, does not address any alleged negligence on the part

of L & L in deploying the booms. Nor does the presence of a hydrocarbon sheen necessarily lead

to an inference that the sheen’s presence was the result of L & L’s performance.

       AFFIRMED.




                                                   3